UCN, INC.

Option for the Purchase of ___________
Shares of Common Stock
Par Value $0.0001

STOCK OPTION AGREEMENT

THE HOLDER OF THIS OPTION, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE OPTION
AND COMMON STOCK ISSUABLE UPON CONVERSION OF THE OPTION, AGREES AND ACKNOWLEDGES
THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT OR OTHER COMPLIANCE UNDER THE ACT OR THE LAWS OF THE APPLICABLE STATE
OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND
ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE ACT AND SUCH STATE STATUTES.

This is to certify that, for value received, __________________ (the “Optionee”)
is entitled to purchase from UCN, INC.(the “Company”), on the terms and
conditions hereinafter set forth, all or any part of __________________ shares
of the Company's common stock, par value $0.0001 (the “Common Stock”), at the
purchase price of $______ per share. By acceptance of this option agreement, the
Optionee agrees to be bound by the terms and conditions hereof.

Upon exercise of this option in whole or in part, a certificate for the Common
Stock so purchased shall be issued and delivered to the Optionee, upon
presentation and surrender to the Company of the duly executed form of purchase
attached hereto accompanied by payment of the purchase price of each share
purchased either in cash or by certified or bank cashier's check payable to the
order of the Company. If less than the total option is exercised, a new option
of similar tenor shall be issued for the unexercised portion of the option. As
soon as practicable after any proper exercise of an option, the Company shall
deliver to the Optionee at the main office of the Company, or such other place
as shall be mutually acceptable, a certificate or certificates representing the
shares of Common Stock as to which the option has been exercised. The time of
issuance and delivery of the Common Stock may be postponed by the Company for
such period as may comply with any applicable listing requirements of any
national or regional securities exchange and any law or regulation applicable to
the issuance and delivery of such shares.

This option is granted subject to the following further terms and conditions:

1.        This option shall vest in accordance with the following schedule.
Except as provided below, the vested portion may be exercised, in whole or in
part, at any time on or before 5:00 p.m., Salt Lake City time, on [five years
from grant date].

Part of the option to purchase: Will become exercisable on: ______ shares of
common stock
______ shares of common stock
______ shares of common stock      [One year from grant date]
     [Two years from grant date]
     [Three years from grant date]

--------------------------------------------------------------------------------



(a)        In the event of any of the following transactions to which the
Company is a party (a “Corporate Transaction”):

(1)        Any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”), (other than the
Company, a majority-owned subsidiary of the Company, an affiliate of the Company
within the meaning of the Exchange Act, or a Company employee benefit plan,
including any trustee of such plan acting as trustee), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (or a successor to the Company)
representing 50% or more of the combined voting power of the then outstanding
securities of the Company or such successor;

(2)        At any time that the Company has shares registered under the Exchange
Act at least 50% of the directors of the Company constitute persons who were not
at the time of their first election to the board of directors of the Company,
candidates proposed by a majority of such board of directors in office prior to
the time of such first election; or

(3)        (A) the dissolution of the Company or liquidation of more than 50% in
value of the Company or a sale of assets involving 50% or more in value of the
assets of the Company, (B) any merger or reorganization of the Company whether
or not another entity is the survivor, pursuant to which the holders, as a
group, of all of the shares of the Company outstanding prior to the transaction
hold, as a group, less than 50% of the combined voting power of the Company or
any successor company outstanding after the transaction, (C) a transaction or
related set of transactions (including without limitation a merger or tender
offer together with a related purchase of shares by the tender offeror in the
market) pursuant to which the holders, as a group, of all of the shares of the
Company outstanding prior to the transaction hold, as a group, less than 50% of
the combined voting power of the Company or any successor company outstanding
after the transaction, or (D) any other event which the Company determines, in
its discretion, would materially alter the structure of the Company or its
ownership;

then the Company shall given written notice to Optionee of the proposed terms of
the Corporate Transaction not less than five business days prior to the
estimated effective date of the Corporate Transaction; and this option, to the
extent outstanding at such time but not otherwise exercisable, shall
automatically accelerate so that such option shall, three business days
immediately prior to the specified effective date for the Corporate Transaction,
become fully exercisable for all the Option Shares at the time subject to such
option and may be exercised for all or any portion of such shares. No such
acceleration of this option, however, shall occur if and to the extent: (x) this
option is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation or parent thereof or replaced with a comparable option
(y) this option is to be replaced with a cash incentive program of the successor
corporation which preserves the option spread existing at the time of the
Corporate Transaction (the excess of the Fair Market Value of the Option Shares
at the time subject to this option over the aggregate Exercise Price payable for
such shares) and provides for subsequent pay-out in accordance with the same
vesting schedule in effect for the option pursuant to the option exercise
schedule set forth herein. The determination of option comparability under
clause (x) shall be made by the Company, and such determination shall be final,
binding and conclusive. For purposes of this option agreement, the Fair Market
Value per share of Common Stock on any relevant date shall be determined in
accordance with the following provisions:

2

--------------------------------------------------------------------------------



(i)        If the principal market for the Common Stock is a national securities
exchange or the Nasdaq stock market, then the “Fair Market Value” as of that
date shall be the last sale price on that date.

(ii)        If sale prices are not available or if the principal market for the
Common Stock is not a national securities exchange and the stock is not quoted
on the Nasdaq stock market, then the “Fair Market Value” as of that date shall
be the closing high bid price for the Common Stock reported on the Nasdaq OTC
Bulletin Board or by the National Quotation Bureau or a comparable service.

(iii)        If the day is not a business day, and as a result, subparagraphs
(i) and (ii) next above are inapplicable, then the “Fair Market Value” shall be
determined as of the last preceding business day. If subparagraphs (i) and (ii)
next above are otherwise inapplicable, then the “Fair Market Value” of the
Common Stock as of that date shall be determined in good faith by the Company’s
Compensation Committee.

(b)        This option, to the extent not previously exercised or otherwise
assumed or replaced pursuant to paragraph 1(a), above, shall terminate at 5:00
p.m., Salt Lake City time on the date of closing of the Corporate Transaction
and cease to remain outstanding.

(c)        This option agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise make changes in its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

2.        The option term specified in Paragraph 1 shall terminate (and this
option shall cease to remain outstanding) prior to the Expiration Date in
accordance with the following provisions:

(a)        This option shall immediately terminate and cease to remain
outstanding for any Option Shares for which it is not exercisable at the time of
Optionee’s cessation of Service (as defined below).

(b)        Should Optionee cease Service for any reason other than death or
permanent disability while this option remains outstanding, then Optionee shall
have a 90-day period measured from the date of such cessation of Service in
which to exercise this option for any or all of the Option Shares for which this
option is exercisable at the time of such cessation of Service. In no event,
however, may this option be exercised at any time after the specified Expiration
Date of the option term. Upon the expiration of such 90-day period or (if
earlier) upon the specified Expiration Date of the option term, this option
shall terminate and cease to remain outstanding.

(c)        Should Optionee die while in Service or within 90 days after
cessation of Service, then the personal representative of Optionee’s estate or
the person or persons to whom this option is transferred pursuant to Optionee’s
will or in accordance with the laws of descent and distribution shall have the
right to exercise the option for any or all of the Option Shares for which this
option is exercisable at the time of Optionee’s cessation of Service, less any
Option Shares subsequently purchased by Optionee prior to death. Such right
shall lapse, and this option shall terminate and cease to remain outstanding,
upon the earlier of (i) the expiration of the 12-month period measured from the
date of Optionee’s death or (ii) the Expiration Date.

(d)        Should Optionee cease Service by reason of permanent disability while
this option is outstanding, then Optionee shall have a period of 12 months
(commencing with the date of such cessation of Service) during which to exercise
this option, but in no event shall this option be exercisable

3

--------------------------------------------------------------------------------



at any time after the Expiration Date. Upon the expiration of such twelve
12-month period or (if earlier) upon the Expiration Date, this option shall
terminate and cease to remain outstanding.

(e)        During the applicable period of post-Service exercisability under
subparagraphs (b) through (d) above, this option may not be exercised in the
aggregate for more than the number of Option Shares (if any) for which this
option is, at the time of Optionee’s cessation of Service, exercisable in
accordance with the provisions specified in paragraph 1.

(f)        Should (i) Optionee’s Service be terminated for dishonesty
(including, but not limited to, any act of fraud or embezzlement), (ii)
Optionee’s Service be terminated for gross neglect or willful misconduct in the
performance of its duties, (iii) Optionee’s Service be terminated for making any
unauthorized use or disclosure of confidential information or trade secrets of
the Company or any Subsidiary, (iv) Optionee’s Service be terminated for its
conviction of a felony, or (v) Optionee’s Service be terminated for drunkenness
or illegal use of drugs that interferes with the performance of his or her
duties, then in any such event this option shall terminate immediately and cease
to be outstanding.

(g)        For purpose of this Agreement, the following definitions shall be in
effect:

Optionee shall be deemed to remain in Service for so long as such individual
performs services on a periodic basis to the Company (or any Subsidiary) in the
capacity of an Employee, a non-employee member of the Board, or an independent
consultant or advisor.

Optionee shall be considered to be an Employee for so long as such individual
performs services while in the employ of the Company or any Subsidiary, subject
to the control and direction of the employer entity not only as to the work to
be performed but also as to the manner and method of performance.

Optionee shall be deemed to be permanently disabled and to have incurred a
permanent disability if Optionee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
expected to result in death or to be of continuous duration of 12 months or
more.

3.        The Optionee acknowledges that the shares subject to this option have
not and will not be registered as of the date of exercise of this option under
the Act or the securities laws of any state. The Optionee acknowledges that this
option and the shares issuable on exercise of the option, when and if issued,
are and will be “restricted securities” as defined in Rule 144 promulgated by
the Securities and Exchange Commission and must be held indefinitely unless
subsequently registered under the Act and any other applicable state
registration requirements. The Company is under no obligation to register the
securities under the Act or under applicable state statutes. In the absence of
such a registration or an available exemption from registration, sale of the
shares may be practicably impossible. The Optionee shall confirm to the Company
the representations set forth above in connection with the exercise of all or
any portion of this option.

4.        The Company, during the term of this Agreement, will use its best
efforts to seek to obtain from the appropriate regulatory agencies any requisite
authorization in order to issue and sell such number of shares of its Common
Stock as shall be sufficient to satisfy the requirements of the Agreement. The
inability of the Company to obtain from any such regulatory agency having
jurisdiction thereof the authorization deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any share of its stock hereunder
shall relieve the Company of any liability in respect of the non-issuance or

4

--------------------------------------------------------------------------------



sale of such stock as to which such requisite authorization shall not have been
obtained. In the event that such stock cannot be issued, the Company will
renegotiate this option agreement with the Optionee.

5.       The number of shares of Common Stock purchasable upon the exercise of
this option and the purchase price per share shall be subject to adjustment from
time to time subject to the following terms. If the outstanding shares of Common
Stock of the Company are increased, decreased, changed into or exchanged for a
different number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
option price thereof, which may be issued to the Optionee under this option
agreement upon exercise of the options granted hereunder. The purchase rights
represented by this option shall not be exercisable with respect to a fraction
of a share of Common Stock. Any fractional shares of Common Stock arising from
the dilution or other adjustment in the number of shares subject to this option
shall be eliminated from this option, and the Optionee shall have no purchase
rights with respect to said fractional shares.

6.        The Company covenants and agrees that all shares which may be
delivered upon the exercise of this option will, upon delivery, be free from all
taxes, liens, and charges with respect to the purchase thereof, except for
income taxes. As a condition to the obligation of the Company to issue any
Common Stock to the Optionee on exercise of this option, Optionee shall make
appropriate arrangements with the Company or any subsidiary employing Optionee
for the satisfaction of all Federal, state or local income and employment tax
withholding requirements applicable to the exercise of this option. The Optionee
may satisfy such withholding tax liability be electing to (a) have the Company
withhold, from the Option Shares otherwise issuable upon the exercise of such
option a portion of such shares with an aggregate Fair Market Value equal to the
amount of the minimum withholding taxes required to be withheld by law, or (b)
deliver to the Company shares of Company common stock previously acquired (other
than in connection with such exercise that triggered the withholding taxes) that
may lawfully be used to by the Optionee to satisfy his or her tax liability with
an aggregate fair market value equal to the amount of the minimum withholding
taxes required to be withheld by law.

7.        The Company agrees at all times to reserve or hold available a
sufficient number of shares of Common Stock to cover the number of shares
issuable upon the exercise of this and all other options of like tenor then
outstanding.

8.        This option shall not entitle the holder hereof to any voting rights
or other rights as a shareholder of the Company, or to any other rights
whatsoever, except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this option or the interest represented hereby
or the shares purchasable hereunder until or unless, and except to the extent
that, this option shall be exercised. Furthermore, notwithstanding the exercise
of the option, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to optioned shares until the Company issues
the stock certificate. No adjustment will be made for a dividend or other rights
for which the record date is prior to the date the stock certificate is issued.

9.        The holder of this option, by acceptance hereof, acknowledges and
agrees that this option is not transferable by the Optionee except by will or
the laws of descent or distribution. The Company may deem and treat the
registered owner of this option as the absolute owner hereof for all purposes
and shall not be affected by any notice to the contrary.

10.       In the event that any provision of this option agreement is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other

5

--------------------------------------------------------------------------------



provisions shall be given full force and effect to the same extent as though the
invalid or unenforceable provision were not contained herein.

11.        This option agreement shall be governed by and construed in
accordance with the internal laws of the state of Delaware, without regard to
the principles of conflicts of law thereof.

12.        Except as otherwise provided herein, this option agreement shall be
binding on and inure to the benefit of the Company and the person to whom an
Option is granted hereunder, and such person's heirs, executors, administrators,
legatees, personal representatives, assignees, and transferees.

13.        This option is granted to the Optionee who is an executive officer of
the Company and an “accredited” investor within the meaning of Rule 501(a) of
Regulation D adopted under the Securities Act of 1933. By acceptance hereof, the
Optionee acknowledges that any purported exercise of this option is subject, at
the time of exercise, to compliance with the requirements of the Securities Act
of 1933 and applicable state securiti4es laws, and that the Company has no
obligation to accept exercise of the option and issue the Option Shares unless
and until the Option Shares are registered, or there is an exemption from
registration available, under applicable federal and state securities laws.

IN WITNESS WHEREOF, the Company has caused this option to be executed by the
signature of its duly authorized officer, effective this ______ day of
___________________, 20____.

UCN, INC.

By____________________________________

6

--------------------------------------------------------------------------------



FORM OF PURCHASE
(to be signed only upon exercise of Option)

TO:    UCN, INC.

The Optionee, holder of the attached option, hereby irrevocably elects to
exercise the purchase rights represented by the option for, and to purchase
thereunder, ________________________________ shares of common stock of UCN,
Inc., and herewith makes payment therefor, and requests that the certificate(s)
for such shares be delivered to the Optionee at:

_____________________________________________________________________________

_____________________________________________________________________________

_____________________________________________________________________________

The Optionee represents that the common stock is being acquired without a view
to, or for, resale in connection with any distribution thereof without
registration or other compliance under the Securities Act of 1933, as amended
(the “Act”), and applicable state statutes, and that the Optionee has no direct
or indirect participation in any such undertaking or in the underwriting of such
an undertaking. The Optionee understands that the common stock has not been
registered, but is being acquired by reason of a specific exemption under the
Act as well as under certain state statutes for transactions by an issuer not
involving any public offering and that any disposition of the common stock may,
under certain circumstances, be inconsistent with these exemptions. The Optionee
acknowledges that the common stock must be held and may not be sold,
transferred, or otherwise disposed of for value unless subsequently registered
under the Act or an exemption from such registration is available. The Company
is under no obligation to register the common stock under the Act. The
certificates representing the common stock will bear a legend restricting
transfer, except in compliance with applicable federal and state securities
statutes.

The Optionee agrees and acknowledges that this purported exercise of the option
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.

DATED this ________ day of ________________________________, __________.

_____________________________________

Signature

7

--------------------------------------------------------------------------------